848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert McLEAN, Jr., Plaintiff-Appellant,v.James E. JOHNSON;  E. Carey, M.D., Defendants-Appellees.Robert McLEAN, Jr., Plaintiff-Appellant,v.James E. JOHNSON;  E. Carey, M.D., Defendants-Appellees.
Nos. 88-6579, 88-6613.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  May 26, 1988.

Robert McLean, Jr., appellant pro se.
William W. Muse, Assistant Attorney General, for appellee Johnson.
Janet Page Selph (McGuire, Woods, Battle & Boothe), for appellee Carey.
Before DONALD RUSSELL, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Robert McLean, Jr., appeals the district court's entry of a protective order and the court's subsequent dismissal of his 42 U.S.C. Sec. 1983 action for failing to execute a form consenting to the withholding of a partial filing fee.  We affirm.


2
McLean claims that the district court had no authority to dismiss his action while his appeal of the district court's protective order was pending in this Court.  Because the protective order was interlocutory and unappealable, the district court retained the authority to conduct further proceedings in the case, including entering an order of dismissal.   Cochran v. Birkel, 651 F.2d 1219, 1221-22 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).


3
We find that the district court complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing this suit without prejudice when McLean failed to execute the inmate consent form.  Because the action was properly dismissed, McLean's appeal of the protective order is moot.


4
We therefore affirm the judgment of the district court.  Leave to proceed in forma pauperis is granted in No. 88-6613.  We dispense with oral argument because the facts and legal arguments are adquately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
AFFIRMED.